Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 10/27/21 regarding application 16/679,464, in which no claims were amended, added, or cancelled. Claims 1-20 are pending in the application and have been reconsidered.

Response to Arguments
First, on pages 7-8, Applicant argues that claim 1 is patentable over Weisman in view of Zhang, allegedly because Weisman does not disclose “using a noisy channel approach comprising a language model and an error model to evaluate a probability that one or more of the candidate words of the initial suggestion pool is an intended word and should be used as a candidate for replacement of the OOV word”. The examiner respectfully disagrees. 
It is maintained that Weisman discloses using a noisy channel approach comprising a language model and an error model to evaluate a probability that one or more of the candidate words of the initial suggestion pool is an intended word and should be used as a candidate for replacement of the OOV word (spelling error-type adapter is created based on the Noisy Channel model, [0053], and for each word in the interpolated LM produced in embodiments of method 300, the processor may create all possible words within a predefined edit distance, [0054], and generate an edit-distance error model, [0057]). Applicant argues that “probability of spelling errors based on keyboard and/or phonetic distance is not the same as “a probability that one or more candidate words of the initial suggestion pool is an intended word”, allegedly because “a probability of a spelling error of a word is simply not the 
On page 3, Applicant argues that claim 3 is patentable over Weisman in view of Zhang, allegedly because claim 3 recites “replacing the OOV word with one of the one or more candidates for replacement” and Weisman inserts a space between words to correct concatenation errors, and therefore Weisman does not replace a word, but merely adds a space between existing words. In response, Weisman detects word concatenation by using the OOV detector and attempting to insert a space between each character ([0072]). Thus in the improperly concatenated compound word “Officeaction”, the candidates would be “O” and “fficeaction”, “of” and “ficeaction”, “off” and “iceaction”, and so on, until the OOV detector realizes that “Office” and “action” are both not OOV words. The normalizer does the actual word replacement to correct the errors. Although Weisman uses the term “normalize” instead of “replace”, those skilled in the art would have understood that to normalize a text with, for example, spelling errors, is to replace misspelled words with the word’s standard (i.e. correct) spelling, as evidenced by the other normalization papers referenced in paragraph 


35 USC § 101 Analysis (NOT A REJECTION)
Claims 15-20, which are directed to a “computer program product…. comprising a computer readable storage medium” are  eligible subject matter under 35 U.S.C. 101 because paragraph [0083] on pages 26-27 of the specification rules out transitory media per se as an interpretation of “computer readable storage medium” so that the term encompasses only statutory media embodiments.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (2016/0335244) in view of Zhang et al. (2020/0285687).


Weisman does not specifically mention the user input comprises an utterance.
Zhang discloses the user input comprises an utterance (the user’s utterance, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman such that the user input comprises an utterance in order to improve efficiency and reduce user frustration, as suggested by Zhang ([0002]).

Consider claim 8, Weisman discloses a system for artificial intelligence based context dependent spellchecking (language model used for spelling error detection, [0047], [0053], incorporating linguistic knowledge with machine learning, [0023]), the system comprising: one or more processors (processor, [0008]); and a memory communicatively coupled to the one or more processors (memory, [0008]), wherein the memory comprises instructions (the medium may store instructions, [0022]), which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: receiving context data to be used in spell checking (building a channel-specific interpolated language model [0009]); receiving a user input (a text entry, which may be a chat communication between a customer and an agent, [0044], such as a digital assistant, [0038]); identifying an out-of-vocabulary (OOV) word in the user input (determining whether the text entry is an OOV entry, [0075]); identifying an initial suggestion pool of candidate words based, at least in part, on the context data (each error-type adapter may provide an index of candidate correct words with the index built using the LM and possible erroneous candidates that might occur with a probability of occurrence, [0041]); using a noisy channel approach comprising a language model and an error model to evaluate a probability that one or more of the candidate words of the initial suggestion pool is an intended word and should be used as a candidate for replacement of the OOV word (spelling error-type adapter is created based on the Noisy Channel model, [0053], and for each word in the interpolated LM produced in embodiments of method 300, the processor may create all possible words within a predefined edit distance, [0054], and generate an edit-distance error model, [0057]); selecting one or more candidates for replacement of the OOV word (determining that there are candidate normalized forms of the text entry, [00768]); and outputting one or more candidates for replacement of the OOV word (outputting the candidate normalized forms, [0078]). 
Weisman does not specifically mention the user input comprises an utterance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman such that the user input comprises an utterance for reasons similar to those for claim 1.


Consider claim 15, Weisman discloses a computer program product for artificial intelligence based context dependent spellchecking (language model used for spelling error detection, [0047], [0053], incorporating linguistic knowledge with machine learning, [0023]), the computer program product comprising a computer readable storage medium having program instructions embodied therewith (medium that may store instructions, [0022]), the program instructions executable by a computer to perform a method comprising: receiving context data to be used in spell checking (building a channel-specific interpolated language model [0009]); receiving a user input (a text entry, which may be a chat communication between a customer and an agent, [0044], such as a digital assistant, [0038]); identifying an out-of-vocabulary (OOV) word in the user input (determining whether the text entry is an OOV entry, [0075]); identifying an initial suggestion pool of candidate words based, at least in part, on the context data (each error-type adapter may provide an index of candidate correct words with the index built using the LM and possible erroneous candidates that might occur with a probability of occurrence, [0041]); using a noisy channel approach comprising a language model and an error model to evaluate a probability that one or more of the candidate words of the initial suggestion pool is an intended word and should be used as a candidate for replacement of the OOV word (spelling error-type adapter is created based on the Noisy Channel model, [0053], and for each word in the interpolated LM produced in embodiments of method 300, the processor may create all possible words within a predefined edit distance, [0054], and generate an edit-distance error model, [0057]); selecting one or 
Weisman does not specifically mention the user input comprises an utterance.
Zhang discloses the user input comprises an utterance (the user’s utterance, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman such that the user input comprises an utterance for reasons similar to those for claim 1.

Consider claim 2, Weisman discloses the context data is training data for a virtual assistant (incorporating linguistic knowledge with machine learning, [0023], for digital assistants, [0028]). 

Consider claim 3, Weisman discloses: replacing the OOV word with one of the one or more candidates for replacement in the utterance of the user input (for instance, detecting the OOV is an improper concatenation and inserting a space, [0072]; and providing the one of the one or more candidates for replacement to the virtual assistant (the computer may be a digital assistant, [0028]).
Weisman does not specifically mention the user input comprises an utterance.
Zhang discloses the user input comprises an utterance (the user’s utterance, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman such that the user input comprises an utterance for reasons similar to those for claim 1.

Consider claim 4, Weisman discloses the noisy channel approach uses the product of a language model distribution and an error model distribution (the processor may multiply the probability of 
Consider claim 5, Weisman discloses the error model comprises a phonetic similarity model, a probabilistic edit distance model (probabilities of errors based on phonetic distance, [0056], edit distance error model, [0057]). 
Weisman does not specifically mention a neural embeddings model. 
Zhang discloses a neural embeddings model (neural network component transforms each embedding into an output vector, [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman by including a neural embeddings model for reasons similar to those for claim 1.

Consider claim 6, Weisman discloses using the initial suggestion pool to identify candidate words.
Weisman does not specifically mention the neural embeddings model uses cosine distances between words in the initial suggestion pool to identify candidate words. 
Zhang discloses a neural embeddings model uses cosine distances (cosine similarity, [0040], neural network component transforms each embedding into an output vector, [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman by using cosine distances between words in the initial suggestion pool to identify candidate words for reasons similar to those for claim 1.


Consider claim 9, Weisman discloses the context data is training data for a virtual assistant (incorporating linguistic knowledge with machine learning, [0023], for digital assistants, [0028]). 

Consider claim 10, Weisman discloses: replacing the OOV word with one of the one or more candidates for replacement in the utterance of the user input (for instance, detecting the OOV is an improper concatenation and inserting a space, [0072]; and providing the one of the one or more candidates for replacement to the virtual assistant (the computer may be a digital assistant, [0028]).
Weisman does not specifically mention the user input comprises an utterance.
Zhang discloses the user input comprises an utterance (the user’s utterance, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman such that the user input comprises an utterance for reasons similar to those for claim 1.

Consider claim 11, Weisman discloses the noisy channel approach uses the product of a language model distribution and an error model distribution (the processor may multiply the probability of transition, which is an edit distance error model distribution, with the probability of the word appearing according to the interpolated LM, [0061], [0062]). 
Consider claim 12, Weisman discloses the error model comprises a phonetic similarity model, a probabilistic edit distance model (probabilities of errors based on phonetic distance, [0056], edit distance error model, [0057]). 

Zhang discloses a neural embeddings model (neural network component transforms each embedding into an output vector, [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman by including a neural embeddings model for reasons similar to those for claim 1.
Consider claim 13, Weisman discloses using the initial suggestion pool to identify candidate words.
Weisman does not specifically mention the neural embeddings model uses cosine distances between words in the initial suggestion pool to identify candidate words. 
Zhang discloses a neural embeddings model uses cosine distances (cosine similarity, [0040], neural network component transforms each embedding into an output vector, [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman by using cosine distances between words in the initial suggestion pool to identify candidate words for reasons similar to those for claim 1.

Consider claim 14, Weisman discloses the initial suggestion pool includes words contained within the received context data (words within the language model, [0061], [0062]). 

Consider claim 16, Weisman discloses the context data is training data for a virtual assistant (incorporating linguistic knowledge with machine learning, [0023], for digital assistants, [0028]). 

Weisman does not specifically mention the user input comprises an utterance.
Zhang discloses the user input comprises an utterance (the user’s utterance, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman such that the user input comprises an utterance for reasons similar to those for claim 1.

Consider claim 18, Weisman discloses the noisy channel approach uses the product of a language model distribution and an error model distribution (the processor may multiply the probability of transition, which is an edit distance error model distribution, with the probability of the word appearing according to the interpolated LM, [0061], [0062]). 
Consider claim 19, Weisman discloses the error model comprises a phonetic similarity model, a probabilistic edit distance model (probabilities of errors based on phonetic distance, [0056], edit distance error model, [0057]). 
Weisman does not specifically mention a neural embeddings model. 
Zhang discloses a neural embeddings model (neural network component transforms each embedding into an output vector, [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman by including a neural embeddings model for 
Consider claim 20, Weisman discloses using the initial suggestion pool to identify candidate words.
Weisman does not specifically mention the neural embeddings model uses cosine distances between words in the initial suggestion pool to identify candidate words. 
Zhang discloses a neural embeddings model uses cosine distances (cosine similarity, [0040], neural network component transforms each embedding into an output vector, [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weisman by using cosine distances between words in the initial suggestion pool to identify candidate words for reasons similar to those for claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                              11/04/21